Citation Nr: 1138153	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-21 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to May 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for PTSD.

In her substantive appeal, the Veteran indicated that she wanted a hearing at the RO before a traveling Veterans Law Judge (VLJ).  In response, the Veteran was informed by letter that the hearing was scheduled for June 8, 2011.  The Veteran failed to report for the scheduled hearing.  She also did not request a postponement and has provided no explanation for her failure to attend the hearing.  Accordingly, the request for a hearing is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

 There is no verified PTSD stressor regarding a sexual assault in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed to substantiate a service connection claim in an August 2007 letter.  This letter also satisfied the elements of Dingess notice.  In addition, the Board notes that the Veteran's claim for PTSD is based on an alleged sexual assault.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f).   Here, the Veteran was advised by means of the August 2007 letter that she could submit evidence such as police reports, medical treatment reports for assault or rape, or statements from individuals with whom she discussed these events.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, service personnel records, and VA treatment records.  The Veteran has not been provided with a VA examination for her service connection claim for PTSD.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Here, no examination was required because there is no verifiable evidence that a trauma occurred while the Veteran was in service.

As discussed below, the Veteran is claiming that PTSD resulted from an in-service sexual assault.  M21-1MR, Part III, 5.14(c)(8) states that, in cases of sexual assault, development to alternate sources for information is critical. The VA provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals. As discussed below, there is no such evidence identified in this case.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.



Pertinent Law and Regulations 

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD a Veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).

In PTSD cases in which the Veteran asserts personal assault as the in-service stressor, VA has provided for special evidentiary development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis. See Patton v. West, 12 Vet. App. 272, 280 (1999); see also VA ADJUDICATION MANUAL M21-MR1, IV.ii.1.D.17.g.  Specifically, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Veteran asserts that she is entitled to service connection for PTSD because while in service the man she was dating, a high senior ranking non-commissioned officer (NCO), choked her and forced her to have oral sex in his office.  She stated that because of this man's rank he was able to control her activities and was in a position to ruin her career.  As a result, she never reported the incidences to anyone.  The Veteran also stated that when she was up for reassignment, the NCO talked her into getting pregnant. She asserted that the abuse took place from 1973 to 1976. 

The Veteran's service treatment records reveal that, upon entrance into service in December 1970, the Veteran denied having a history of nervous trouble of any sort and was found to be normal psychiatrically on examination.  These records also show that, in May 1972, a year before the alleged trauma, the Veteran was recommended for a psychiatric evaluation.  There are no records of the psychiatric evaluation or further notations regarding any psychiatric symptoms.  The Veteran's separation examination makes no notations or complaints of nervous trouble or depression.  The Veteran has asserted that she wanted to re-enlist and was prevented from doing so because she was pregnant.  Her DD-214 reflects code RE-3W, showing she was likely pregnant when she separated.
Post service, the medical records beginning in 1998, show that the Veteran often appeared delusional.  Bipolar and personality disorders were diagnosed.  She believed she was pregnant with triplets for several years, even though she could no longer have children.  She only mentioned service once, and stated she served in the Marines for six years, but made no mention of any traumatic events in service.  In 2004, the Veteran mentioned a trauma in service for the first time.  She told her therapist that she fell in love with a gunnery sergeant and he manipulated her records so that she remained in service for three years instead of one.  She reported that she became pregnant and at this point the gunnery sergeant had been promoted to first sergeant.  After three years the first sergeant was transferred to California and he became abusive with her, so she chose not to marry him because of the abuse.  This story differs greatly from what the Veteran initially claimed as her in-service stressor.  She did not discuss the choking in service or the forced oral sex.  She also stated that the abuse began once she had already returned to California, after she was separated from service.  At the time of the examination PTSD was diagnosed and the examiner attributed the PTSD to the Veteran's testimony of being sexually assaulted by her father when she was growing up.  

Subsequent to 2004, the Veteran talked about her abuse in service and remained consistent.  In 2007 she reported that she had a relationship with a higher ranking officer in service who tried to choke her to death and talked her into getting out of the military.  She reported that she was pregnant at the time.    

The Veteran is considered competent to report the details of a sexual assault, as well as her perception of mental and/or mood changes associated with the assault. However, where, as here, the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Veteran asserts that she has PTSD as a result of sexual assaults.  Service treatment records and service personnel records reveal no mention of sexual assault.  This is consistent with the Veteran's statements that she did not report these incidents or seek treatment for them at the time. The Veteran filed her initial post-service claim with VA in April 2004.  At that time, she mentioned only a request for a nonservice-connected pension.  While she noted mental disability (bipolar disorder, depression and ADHD, she did not claim a personal assault in service or.  Indeed, the Veteran did not mention a sexual assault until she filed a claim in July 2007, more than 30 years after she left the service.  While she mentioned depression as early as 1998 and was diagnosed with bipolar disorder, the first reference to service stressors (sexual assault) and PTSD did not appear until 2004.

The Veteran reported psychiatric problems when they became manifest, but still did not report a sexual assault in service.  Moreover, her statements regarding the claimed in-service incidents have been inconsistent.  When she first reported her relationship in service, there was no mention of any trauma in service, rather she discussed that the man became abusive after she already separated from service.  Her later statements indicating a sexual assault are inconsistent with the early report.  As such, her statements regarding the claimed in service assault are not found to be credible.  In any event, her statements alone cannot support the occurrence of the claimed stressor, and the record does not contain corroborative evidence which substantiates or verifies her statements as to the occurrence of the claimed stressors.  The fact that she has a diagnosis of PTSD based on her current report of an in-service stressor is also insufficient to verify the occurrence of the claimed stressor.  As there is no verified stressor, service connection for PTSD is not warranted.  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


